Per Curiam.
Upon the second trial the evidence of the plaintiff was substantially the same as upon the first one. We have al*741ready held that it was sufficient to repel the defendant’s motion for nonsuit, and to this we adhere.
In addition to the evidence at the previous trial, the plaintiff offered the adverse examination of defendant’s driver, Sledge, which was summarized above.
The defendant’s evidence tended to show that Mrs. Snell had an unobstructed view of the crossing for one-third of a mile, and it urged that her failure to see the truck until she was 138 feet from it showed she was not keeping a proper lookout and that the collision itself indicated that she did not have her car under proper control.
This presented a question for the jury upon the defendant’s plea of contributory negligence. Upon correct instructions, it has been determined adversely to the defendant.
The defendant brings forth several alleged errors in the charge. If such they be, we are of the opinion, after considering them, that they were not substantial or prejudicial.
No error.